Case 15-39659        Doc 53     Filed 04/16/19     Entered 04/16/19 12:59:55          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 39659
         Jeremy Adams

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/20/2015.

         2) The plan was confirmed on 02/08/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/25/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/07/2017, 11/29/2017, 05/23/2018, 10/17/2018.

         5) The case was Dismissed on 11/14/2018.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-39659            Doc 53       Filed 04/16/19    Entered 04/16/19 12:59:55                 Desc         Page 2
                                                       of 3



 Receipts:

          Total paid by or on behalf of the debtor                 $21,975.50
          Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                        $21,975.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $4,030.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $950.53
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,980.53

 Attorney fees paid and disclosed by debtor:                      $350.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim        Principal       Int.
 Name                                     Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                       Unsecured      7,376.00       7,375.83         7,375.83           0.00        0.00
 Capital One Auto Finance             Unsecured      8,918.00     10,885.31        10,885.31            0.00        0.00
 Cbe Group                            Unsecured         104.00           NA               NA            0.00        0.00
 City of Chicago Parking Tickets      Unsecured          10.00           NA               NA            0.00        0.00
 Commonwealth Edison Company          Unsecured         800.00      1,380.37         1,380.37           0.00        0.00
 Credit Management Lp                 Unsecured         193.00           NA               NA            0.00        0.00
 Ecmc                                 Unsecured      4,884.00            NA               NA            0.00        0.00
 Educational Credit Management Corp   Unsecured      8,107.00     12,963.41        12,963.41            0.00        0.00
 First Associates Loan                Unsecured           0.00    17,911.44        17,911.44            0.00        0.00
 Harris                               Unsecured         185.00           NA               NA            0.00        0.00
 IC System                            Unsecured         319.00           NA               NA            0.00        0.00
 Illinois Tollway                     Unsecured      1,500.00       8,782.90         8,782.90           0.00        0.00
 Internal Revenue Service             Unsecured           0.00      1,995.42         1,995.42           0.00        0.00
 Internal Revenue Service             Priority       8,000.00       6,975.11         6,975.11      3,035.12         0.00
 Jefferson Capital Systems LLC        Unsecured         435.00        435.23           435.23           0.00        0.00
 Mcsi Inc                             Unsecured         500.00           NA               NA            0.00        0.00
 Mcsi Inc                             Unsecured         250.00           NA               NA            0.00        0.00
 Mcsi Inc                             Unsecured         200.00           NA               NA            0.00        0.00
 Mcsi Inc                             Unsecured      2,100.00            NA               NA            0.00        0.00
 Mrsi                                 Unsecured         150.00           NA               NA            0.00        0.00
 Municipal Collections Of America     Unsecured         250.00        250.00           250.00           0.00        0.00
 Nicor Gas                            Unsecured         400.00        454.65           454.65           0.00        0.00
 Payday Loan Store                    Unsecured         800.00        622.14           622.14           0.00        0.00
 Personal Finance Company             Unsecured         166.00           NA               NA            0.00        0.00
 Torres Crdit                         Unsecured         814.00           NA               NA            0.00        0.00
 United States Dept Of Education      Unsecured     43,200.00     47,742.89        47,742.89            0.00        0.00
 Wollemi Acquisitions LLC             Unsecured            NA         806.71           806.71           0.00        0.00
 Wollemi Acquisitions LLC             Secured       15,378.00     16,184.71        15,378.00      12,606.77    1,353.08




UST Form 101-13-FR-S (9/1/2009)
Case 15-39659        Doc 53      Filed 04/16/19     Entered 04/16/19 12:59:55             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $15,378.00         $12,606.77           $1,353.08
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $15,378.00         $12,606.77           $1,353.08

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $6,975.11          $3,035.12              $0.00
 TOTAL PRIORITY:                                          $6,975.11          $3,035.12              $0.00

 GENERAL UNSECURED PAYMENTS:                            $111,606.30               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,980.53
         Disbursements to Creditors                            $16,994.97

 TOTAL DISBURSEMENTS :                                                                     $21,975.50


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
